--------------------------------------------------------------------------------

EXHIBIT 10.1


Confidential Treatment


APPLIED DNA LOGO [img001.jpg]


NISSHA AUTHENTICATION MARK Agreement


This Agreement, effective as of the 14 day of December, 2009, is by and between
Applied DNA Sciences, Inc., a company incorporated in the State of Delaware and
having its place of business at 25 Health Sciences Drive, Suite 213, Stony
Brook, NY 11790 (hereinafter referred to as “APDN”) and Nissha Printing Co.,
Ltd., a company incorporated and existing under the laws of Japan and having its
principle office at 3 Mibu Hanai-cho, Nakagyo-ku, Kyoto-shi, Kyoto, Zip:6048551,
Japan (hereinafter referred to as “NISSHA”).


RECITALS


Whereas, APDN has the right to manufacture and sell Authentication Marks;


Whereas, NISSHA is desirous of having APDN make or manufacture Authentication
Mark(s) exclusively for NISSHA, for use and sale in products throughout the
world upon the terms and conditions set forth herein;


Now, therefore, in consideration of the covenants and obligations hereinafter
set forth, the parties agree as follows:


1. DEFINITIONS. As used in this Agreement, the following terms shall be defined
as set forth below:


“Authentication Mark” shall mean the specific covert and forensic DNA based
authentication marker taggant combined with authentication, analysis, and
consulting services for use and resale.


“Effective Date” shall mean the date of execution by the last party to sign this
Agreement, which date shall be written above and which shall be the Effective
Date of this Agreement.


“NISSHA Authentication Mark” shall mean the custom Authentication Mark
customized and manufactured using NISSHA’s INK exclusively for NISSHA.


“NISSHA’s INK” shall mean the ink which NISSHA will designate and send to APDN
and in which APDN will customize and manufacture NISSHA Authentication Mark.
 
 
Confidential 1

--------------------------------------------------------------------------------

 

Confidential Treatment
 
2. CUSTOMIZATION OF AUTHENTICATION MARKS. APDN shall customize and manufacture
Authentication Marks for NISSHA using the ink provided by NISSHA on the
following terms and conditions.


Procedure: The customization of NISSHA Authentication Marks shall be conducted
using following steps.

        1.
NISSHA will provide to APDN the number of kilograms NISSHA will be marking with
NISSHA’s INK both for the customization and for the production run. As well,
NISSHA will provide to APDN the number of batches or runs in which the NISSHA
Authentication Marks will be used;　
  2. 
APDN will determine the quantity of Authentication Mark concentrate APDN will
manufacture based on the step1 above.
  3. 
NISSHA will send APDN a purchase order for the Initial Fee for customization;
  4. 
NISSHA will send APDN *** of the NISSHA’s INK to be marked, solely for the
purpose of customization. NISSHA will specify the quantity of NISSHA Ink to be
used in the NISSHA Authentication Mark for customization purposes;
  5. 
APDN will customize an Authentication Mark concentrate in the *** of NISSHA’s
INK;
  6. 
NISSHA will receive the custom Authentication Mark concentrate and will make
NISSHA Authentication Mark for the customization of the Authentication Mark by
diluting this to the volume specified by APDN;
  7. 
NISSHA will print NISSHA Authentication Mark onto product and make sample
(hereinafter referred to as “Printing Sample”). Printing Samples for
authentication will be taken at beginning and end of printing run;
  8. 
NISSHA will send Printing Sample to APDN to authenticate. The detail of Printing
Sample, criteria of judgment and process of authentication shall be as specified
in Exhibit B;
  9. 
APDN will authenticate Printing Sample and send report to NISSHA.
  10. 
NISSHA Authentication Marks made for customization purposes can only be used to
make Printing Samples and cannot be sold for commercial purposes

 
Customization Period:
 
APDN shall customize NISSHA Authentication Marks using NISSHA’s INK and finalize
the procedure of step 3, 4, 5 and 6 within two (2) weeks after the receipt of
NISSHA’s INK. During said period, APDN shall report the progress to NISSHA
weekly.
Authentication Period:
 
APDN shall authenticate Printing Sample and finalize the procedure of steps 8
and 9 within two (2) weeks after the receipt of said Printing Samples. The first
five (5) authentications shall be conducted as part of   the Initial Fee.
Beginning with the sixth (6th) authentication in the customization process,
NISSHA shall pay to APDN *** for each authentication in the customization
process thereafter.

 
 
Confidential 2

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
Completion:
 
The customization shall be deemed completed when NISSHA confirms the report sent
by APDN in step 9 of the procedure that the NISSHA Authentication Marks conform
to NISSHA’s requirements specified in Exhibit B.

 
3. PURCHASE. After the completion of the customization, NISSHA will submit a
separate purchase order (“Purchase Order”)for the Authentication Mark Fee and
will send *** of NISSHA’s INK /kg of NISSHA Authentication Mark to be made by
NISSHA to APDN for each order of NISSHA Authentication Mark.


4. CONSIDERATION.
Fee: NISSHA shall pay APDN an Initial Fee, an Annual Fee and an Authentication
Mark Fee as described in Exhibit A and as described below. Unless otherwise
agreed by both parties, the payment term shall be by T/T remittance within 30
days after invoice date.


The Initial Fee shall be due and payable upon initiation of Authentication Mark
customization. The Authentication Mark Fee shall be due and payable upon
submission of a Purchase Order and receipt of an invoice from APDN upon
completion of the customization or upon additional orders of Authentication
Marks. The initial Annual Fee shall be due and payable upon submission of a
Purchase Order and receipt of an invoice upon completion of the customization of
the Authentication Mark and annually thereafter.


Currency: All payments to APDN by NISSHA are to be made in US dollars.


Late Payments: Payments which are delayed beyond sixty (60) days after the end
of the date for which they are due shall be subject to a per annum interest
charge of the lesser of (a) twenty percent (20%) or the highest rate allowed
under the laws of the State of New York.


Material Breach: Failure of NISSHA to comply with this Section shall be a breach
of this Agreement.


5. SHIPPING. In each order, NISSHA’s INK for customization and manufacture of
NISSHA Authentication Mark, Printing Samples and products printed with
Authentication Mark for authentication test shall be shipped to APDN at NISSHA’s
cost.


APDN shall ship Authentication Mark(s) to NISSHA CFR Stony Brook.
 
 
Confidential 3

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
6. CONFIDENTIALITY. In the course of the performance of this Agreement, the
parties may furnish each other with confidential and proprietary information and
trade secrets (collectively, “Confidential Information”).  Confidential
Information of a party is deemed to include, among other things, customer lists,
proposed or planned products or services, product designs or improvements,
marketing plans, financial and accounting records, cost and profit figures,
forecasts, projections, the existence of this Agreement and Confidential
Information of third parties, that are observed, identified or disclosed under
or as a result of this Agreement.  Unless prior written consent by the other
party is obtained, the parties will not disclose the Confidential Information,
must immediately return it upon expiration or termination of this Agreement, and
must keep it in strict confidence and not use it for any purpose other than the
purpose of pursuing this Agreement. The disclosing party will use reasonable
efforts to mark or cause to be marked all materials containing its Confidential
Information to clearly indicate ownership of the materials and their
confidential status; however, failure to mark does not by itself disqualify
information from being Confidential Information if other factors or
circumstances, or a party’s course of performance, clearly indicate to the
receiving party at the time of disclosure or the receiving party acknowledges
that the information is confidential. The parties recognize that the
Confidential Information of each of the parties (1) was designed and developed
by such party at great expense and over lengthy periods of time; (2) is secret,
confidential and unique; (3) constitutes the exclusive property and/or trade
secrets of such party; and (4) that any use of the Confidential Information by
the other of them for any purpose other than in accordance with this Agreement
and in furtherance of obligations hereunder would be wrongful and would cause
irreparable injury to the aggrieved party for which damages are not an adequate
remedy.  The restrictions and obligations in this Section concerning
confidentiality will survive the expiration or termination of this Agreement for
a period of three (3) years. The obligations of the parties herein will not
apply to information which:  (i)  was known to the receiving party  prior to
receipt thereof from the disclosing party, as evidenced by the written records
of the receiving party; (ii) was disclosed to the receiving party  in good faith
by a third party who is in lawful possession thereof and who had the right to
make such disclosures; (iii) became part of the public domain, by publication or
otherwise, through no fault of the receiving party; or, (iv) was independently
developed by the receiving party as evidenced by the receiving party’s written
records.


7. INTELLECTUAL PROPERTY RIGHTS. Inventorship shall be determined in accordance
with US Law.  NISSHA shall own any inventions solely invented by employees of
NISSHA.  NISSHA shall manage and bear all costs of filing, prosecution and
maintenance of patents and patent applications related to inventions that are
solely owned by NISSHA. APDN shall own any inventions that are solely invented
by employees of APDN. APDN shall manage and bear all costs of filing,
prosecution and maintenance of patents and patent applications related to any
such inventions that are solely owned by APDN. Any invention made jointly by
NISSHA and APDN (“Joint Invention”) shall be the joint property of NISSHA and
APDN and each party shall have a one-half (1/2) undivided interest in the whole
of any such Joint Invention. The inventing parties shall promptly and
confidentially disclose any such Joint Invention to each other in writing, which
disclosure shall include all information and data relating to such Joint
Invention to enable the parties to evaluate such invention for patentability and
commercial value. APDN shall manage patent activities related to Joint
Inventions and the preparation of a Joint Ownership Agreement between the
parties. NISSHA will reimburse APDN for expenditures made for patent filing,
filing and maintenance activities related to Joint Inventions.
 
 
Confidential 4

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
8. EXCLUSIVITY OF NISSHA AUTHENTICATION MARKS. APDN shall customize and
manufacture Authentication Marks using NISSHA’s INK exclusively for NISSHA.


APDN shall not

        (i)
manufacture and/or sell the NISSHA Authentication Marks sold to NISSHA and using
NISSHA’s INK and/or the same ink thereof for any other third party
  (ii) 
reverse-engineer, decompose, analyze, decompile or disassemble NISSHA’s INK for
any purpose other than the purpose of customization and manufacture of NISSHA
Authentication Marks. In the case where APDN reverse-engineers, decomposes,
analyzes, decompiles or disassembles NISSHA’s INK for the purpose above, APDN
shall treat the result as Confidential Information and shall not disclose and/or
leak to any third party and shall not use it for any purpose other than the
customization and manufacturing of NISSHA Authentication Mark.

 
9. TERM AND TERMINATION.  This Agreement will commence on the Effective Date and
continue for an initial term of one (1) year.  The term shall automatically
renew thereafter for one (1) year terms, unless terminated by either party with
written notice at least 30 days prior to the end of any term.
 
Beginning on the first anniversary of the Effective Date, APDN shall be entitled
to propose changes in the Initial Fee, Annual Fee and/or Authentication Mark
Fee; provided, however, such change to the prices shall occur no more frequently
than once every six (6) months.
 
The initial term and any subsequent renewal term will be subject to the
following:
 
(a)    This Agreement may be terminated at any time by mutual written agreement
of the both parties.
 
(b)    Notwithstanding the foregoing, NISSHA may terminate this Agreement in the
event that (ⅰ) Dr. James A. Hayward has ceased to be involved in the performance
of this Agreement in APDN or has left APDN. (ⅱ) the ownership or control of APDN
has changed or fifty percent (50%) of APDN’s assets or stock has been acquired
by any business entity which develops, manufactures or distributes products or
renders services, competing with the business activities of NISSHA’s Industrial
Materials and Input Devices Business Unit.
 
 
Confidential 5

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
(c)    This Agreement will terminate immediately and without notice upon the
commencement of a voluntary or involuntary proceeding under any bankruptcy,
insolvency, reorganization, liquidation, dissolution, or similar law, or the
appointment of a trustee, custodian, sequestrator, liquidator, receiver, or
similar official with respect to either party, or the winding-up or liquidation
of either party; and
 
(d)    Termination of this Agreement caused by (a) or (b) above will not release
any party from any liability that has already accrued at the time of termination
or that thereafter may accrue with respect to any act or omission arising either
prior to such termination or after such termination when there is a continuing
obligation under this Agreement.
 
10. ASSIGNMENT.  Neither party may assign this Agreement or delegate any duties
provided herein.  Notwithstanding the foregoing, either party may make an
assignment to an affiliate, subsidiary or parent company or may assign the
Agreement to a successor-in-interest through a merger or sale of assets or stock
upon notice to the other party but without that party’s consent.
 
11. REPRESENTATIONS AND WARRANTIES BY APDN. APDN represents and warrants to
NISSHA that the execution, delivery and performance of this Agreement by APDN
has been duly authorized and approved by all necessary powers and that APDN’s
right to manufacture and sell Authentication Marks does not infringe any third
party’s intellectual property rights.
 
12. REPRESENTATIONS AND WARRANTIES BY NISSHA. The execution, delivery and
performance of this Agreement by NISSHA have been duly authorized and approved
by all necessary corporate action, and the Agreement is binding upon and
enforceable against NISSHA in accordance with its terms.
 
DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION, THE NISSHA
AUTHENTICATION MARKS AND ANY OTHER MATERIALS PROVIDED BY APDN ARE PROVIDED “AS
IS” WITHOUT ANY WARRANTIES OF ANY KIND, AND APDN SPECIFICALLY DISCLAIMS ALL
WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE.
Notwithstanding the foregoing, APDN shall make an adequate effort to indemnify
and hold NISSHA harmless against any claim or dispute which may arise in
connection with infringement of any intellectual property rights in connection
with production, use and/or selling of NISSHA Authentication Mark.
 
 
Confidential 6

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
13. INDEMNIFICATION. APDN hereby agrees to indemnify, defend, and hold NISSHA
harmless from any and all third party claims, losses, liabilities, causes of
action and costs (including reasonable attorneys’ fees) arising from, or on
account of, or related to any breach by APDN of any of its obligations,
representations and warranties hereunder.
 
NISSHA hereby agrees to indemnify, defend, and hold APDN harmless from any and
all third party claims, losses, liabilities, causes of action and costs
(including reasonable attorneys’ fees) arising from, or on account of, or
related to any breach by NISSHA of any of its obligations, representations and
warranties hereunder.
 
NISSHA agrees to protect, defend, indemnify and hold harmless from and against,
and to pay any and all losses, liabilities, claims, demands, causes of action,
lawsuits, or other proceedings (whether in contract, tort, strict liability or
otherwise), fines, assessments, damages or any other amounts of whatever nature
which APDN and its employees, directors, agents, representatives and Affiliates
may sustain or incur, including all reasonable attorneys fees and court costs,
as a consequence of any Person’s (including, but not limited to, NISSHA,
NISSHA’s principal, agent, employee and approved sub-contractor and suppliers)
claims and demands arising, directly or indirectly, from NISSHA’s exercise of
its rights hereunder and any other use and sale of the Authentication Marks.
 
NISSHA shall indemnify APDN against any loss, damage, claims and expenses
suffered or incurred by APDN as a result of the unauthorized use or disclosure
of APDN’s Confidential Information by NISSHA or NISSHA’S principal, agent,
employee, or approved assign and sub-contractor.
 
APDN shall indemnify NISSHA against any loss, damage, claims and expenses
suffered or incurred by NISSHA as a result of the unauthorized use or disclosure
of NISSHA’s Confidential Information by APDN or APDN’s agent or employee.
 
NISSHA shall be solely responsible and liable that the use of Authentication
Marks conform to all applicable laws, regulations, standards, such as consumer
protection laws, toy safety acts applicable in Japan or other countries.
 
The Parties expressly agree that APDN shall not be responsible and liable in any
respect for the design, manufacture, sale or distribution of the Authentication
Marks, or the services provided except to the extent of the gross negligent or
intentional misconduct of APDN in complying with its services obligations of
performing under generally accepted professional practices.
 
 
Confidential 7

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
Procedure. The affected Indemnified Party will (a) promptly notify Indemnifying
Party in writing of any such claim, provided, however, that a delay in notifying
Indemnifying Party shall not avoid Indemnifying Party’s indemnity obligations
hereunder unless, and only to the extent that, Indemnifying Party’s ability to
defend the claim has been materially prejudiced thereby; and (b) provide to
Indemnifying Party, at Indemnifying Party’s expense, all available information,
assistance and authority reasonably necessary to defend.  Indemnifying Party
shall, at its own expense, assume the defense of any such claim or suit.  In no
event, however, shall Indemnifying Party settle any such claim without the
written consent of Indemnified Party, which consent shall not be unreasonably
withheld.  Indemnifying Party shall reimburse Indemnified Party for any costs
and expenses (including without limitation reasonable attorney’s fees) incurred
by Indemnified Party in enforcing the aforesaid indemnification.
 
Exclusion and Limitation on Damages.
 
DISCLAIMER. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INCIDENTAL,
CONSEQUENTIAL, INDIRECT, SPECIAL, OR PUNITIVE DAMAGES (INCLUDING WITHOUT
LIMITATION, LOSS OF PRODUCTION, LOSS OF PROFITS OR OF CONTRACTS, LOSS OF
REVENUE, LOSS OF OPERATION TIME OR ANTICIPATED SAVINGS, WASTED MANAGEMENT OR
STAFF TIME) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATERIALS
PROVIDED BY APDN PURSUANT HERETO, WHETHER IN AN ACTION IN CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE, OR ITS
TERMINATION.  THE FOREGOING EXCLUSION SHALL NOT APPLY TO LIMIT EITHER PARTY’S
LIABILITY WITH RESPECT TO (A) A THIRD PARTY CLAIM, (B) VIOLATIONS OF THE
CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT (C) FRAUD OR FRAUDULENT
MISREPRESENTATION(S) OR (D) CRIMINAL ACTS.
 
14. INDEPENDENT CONTRACTOR.  NISSHA is in business independent from that of APDN
and is to be regarded as an independent contractor.  Both parties acknowledge
and agree that no fiduciary relationship exists or will arise as a result of
this Agreement.  NISSHA agrees that it is not an agent of APDN and APDN agrees
that it is not an agent of NISSHA. Both parties further agree that neither can
bind the other.
 
15. GOVERNING LAW.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York (without regard to principles
of conflicts of laws that might apply the laws of any other jurisdiction).  Any
disputes between parties relating to or arising in connection with this
Agreement shall be finally settled by arbitration in accordance with the rules
of Conciliation and Arbitration of the International Chamber of Commerce. The
place of arbitration shall be Osaka, Japan, in case NISSHA is the respondent,
and New York, U.S.A., in case APDN is the respondent. The language of the
proceeding shall be English and the award shall be final and binding upon all
parties and Judgment upon the award may be entered in any court having
jurisdiction thereof.
 
 
Confidential 8

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
16. ENTIRE AGREEMENT. This document constitutes the entire agreement made
between the parties with regard to the subject matter of this Agreement, and no
representations or promises have been made that are not set forth herein.  This
Agreement may not be changed, amended or modified orally and, to be effective,
any change, amendment or modification of the Agreement must be expressly made in
writing and signed by authorized representatives of the parties.
 
17. NO WAIVER.  Waiver of breach or failure to strictly enforce the terms of
this Agreement shall not preclude a party from asserting a subsequent or
continuing breach or from otherwise requiring strict conformance with the terms
of this Agreement.
 
18. SEVERABILITY
 
(a)           If for any reason any provision of this Agreement, including
without limitation any provision relating to the termination of this Agreement,
shall be deemed by a court of competent jurisdiction, to be legally invalid or
unenforceable in any jurisdiction to which it applies, the validity of the
remainder of the Agreement will not be affected and that provision will be
deemed modified to the minimum extent necessary to make that provision
consistent with applicable law, and in its modified form, that provision will
then be enforceable.
 
(b)           All notices, requests, offers and other communications required or
permitted to be made under this Agreement shall be in writing and shall be
deemed to have been duly given (i) when received if personally delivered;
(ii) the delivery date specified on the shipping manifest if sent by a
recognized overnight delivery service (e.g., Federal Express); or (iii) upon
receipt, if sent by certified or registered mail, return receipt requested.  In
each case notice shall be sent to the address below or such other address as
either party most recently may have designated in writing to the other party in
accordance with this Section.
 
NISSHA:
Nissha Printing Co.,Ltd.
Attn: Shinya Takeuchi
3 Mibu Hanai-cho,
Nakagyo-ku, Kyoto
Zip:6048551, Japan
APDN:
Applied DNA Sciences Inc.
Attn: Kurt Jensen
25 Health Sciences Drive Suite
113, Stony Brook, New York
11790

 
19. EXECUTION IN COUNTERPARTS.  This Agreement may be executed in counterparts,
each of which may be deemed an original, but all of which together will
constitute one and the same agreement.
 
20. SECTION HEADINGS.  The headings of the sections, paragraphs and exhibits
herein are for the parties’ convenient reference only and do not define or limit
any of the terms or provisions hereof.  Exhibits and other documents referred to
in this Agreement are an integral part hereof, unless the context of such
reference indicates otherwise.
 
 
Confidential 9

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
IN WITNESS WHEREOF, the parties have executed this Agreement by and through
their authorized representatives as of the date written above.
 

 APPLIED DNA SCIENCES INC.   NISSHA               By: 
/s/ Kurt Jensen
 
By:
/s/ Keiji Kishi   Name: Kurt Jensen    Name: Keiji Kishi    Title: Chief
Financial Officer    Title:  Senior Vice President  

 
 
Confidential 10

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
Exhibit A
 
Basic Authentication Mark

  ●
Initial Fee - One time cost to customize an exclusive “Nissha Basic
Authentication Mark” consisting of one authentication mark= $*** (includes 5
Up-converter Phosphor (UCP) detectors
  ●
Annual fee - for 10 sample authentication tests and to store and maintain a
library of the “Nissha Basic Authentication Mark” = $***
  ●
Authentication Mark Fee - to mark 1kg of ink or varnish = $***
  ●
If additional unique marks are needed, cost per marker would be as per above.
However if more than 5 are needed we would be willing to lower the “one time”
cost as well as the annual fee by 10%
  ●
Other Prices/Fee:

  o 
$*** per additional authentication sample test
  o
$*** per additional Up-converter Phosphor (UCP) detector

 
Premium Authentication Mark

  ●
Initial Fee - One time cost to customize an exclusive “Nissha Premium
Authentication Mark” consisting of 3 individual complex marks = $*** (includes 5
Up-converter Phosphor (UCP) detectors
  ●
Annual fee - for 10 sample authentication tests and to store and maintain a
library of the “Nissha Premium Authentication Mark” = $***
  ●
Authentication Mark Fee - to mark 1kg of ink or varnish = $***
  ●
If additional unique markers are needed, cost per marker would be as per above.
However if more than 5 are needed we would be willing to lower the “one time”
cost as well as the annual fee by 10%
  ●
Other Prices/Fee:

  o 
$*** per additional authentication sample test
  o
$*** per additional Up-converter Phosphor (UCP) detector

 
 
Confidential 11

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
Exhibit B


Confirmation Item of authentication
The items APDN shall confirm in authentication are;
  A:   Dispersity of DNA in NISSHA Authentication Mark
 Acceptable criteria:  Original DNA must be detected in all the printing samples
sent by NISSHA.
  B:   DNA sequence of DNA in NISSHA’s Authentication Mark
         Acceptable criteria:  the sequence of DNA in NISSHA’s Authentication
Mark shall be the same and match the sequence of the original.

Process of authentication
NISSHA and APDN shall conduct authentication (steps 8 and 9 of customization
process in Article 2) as stated below:

        1. Nissha will send Printing samples

    i)  Printed on paper (100 square mm x 8pcs)    ii)  Printed on film  (100
square mm x 8pcs)   iii)  Molding sample using ii)’s film (70 square mm x 8pcs)

  2. 
APDN will cut 1 square cm strips in 4 corners on the printing surface and
extract DNA.
  3. 
APDN will do PCR and confirm that original DNA exists in each extracted samples.
  4. 
APDN will perform genotyping to confirm extracted DNA is the same as the
original.

 
 
Confidential 12